Motion to withdraw brief granted, motion to withdraw as counsel dismissed
as withdrawn, and Order filed May 12, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00115-CV
                                  ____________

   IN THE INTEREST OF J.D.A.S. A/K/A J.S., K.V.S. A/K/A K.S., J.N.S.
                A/K/A J.S., P.K.J. A/K/A P.J., CHILDREN


                   On Appeal from the 315th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2018-05930J

                                   ORDER

      Before the court is a motion filed May 10, 2022 by appellant J.J.’s counsel
seeking to withdraw a brief filed pursuant to Anders v. California, 386 U.S. 738
(1967), and to be granted until May 18, 2022 for a brief on the merits of this
appeal. Appellant J.J.’s counsel contends she now believes there is a non-frivolous
argument now to be made in appellant J.J.’s favor.

      The motion is hereby GRANTED. The Anders brief filed by counsel for
appellant J.J. April 18, 2022, is hereby WITHDRAWN. Appellant J.J. shall file a
brief on the merits of this case no later than May 18, 2022. No extensions of this
deadline shall be granted absent extraordinary circumstances.

      In addition, appellant J.J.’s counsel filed a motion to withdraw as counsel
contemporaneous with her Anders brief.       Although appellant J.J.’s counsel’s
motion to withdraw brief does not mention the motion to withdraw as counsel, it is
clear appellant J.J.’s counsel no longer wishes to withdraw from her representation
but instead wishes to prosecute this appeal. Accordingly, the motion to withdraw
as counsel filed by counsel for appellant J.J. is DISMISSED AS WITHDRAWN.

                                            PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Wise and Jewell.




                                        2